Citation Nr: 1125158	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-10 069	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision.

In January 2010, the Board remanded service connection claims for a skin condition and for tinnitus, and remanded the claim of entitlement to a compensable rating for bilateral hearing loss.  The claims for service connection were both granted by the RO and therefore are no longer before the Board.

In a May 2011 statement, the Veteran's representative asked that claims for service connection for coronary artery disease, as secondary to herbicide exposure, and pseudophakia be referred to the RO for adjudication.  As such, these issues been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1968 to May 1970.

2.  On March 15, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2010, the Board remanded the Veteran's claim for a compensable rating for bilateral hearing loss for a VA examination.  The Veteran was subsequently assigned a 10 percent rating by rating decision dated February 28, 2011.  In March 2011, the Veteran submitted a statement in response to the supplemental statement of the case, stating that he did not desire any further action and was satisfied with the rating decision dated February 28, 2011.  It is noted that while the Veteran's representative submitted a statement in May 2011, the representative only requested that two claims for service connection be referred to the RO; no argument about hearing loss was advanced.  As such, it is clear that the Veteran intended to withdraw his claim.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


